Hoyt, J.
(dissenting).— I am unable to agree with the conclusions of the majority of the court as to the effect of the act of March 3, 1877, upon Minnick’s entry. I think that it appears from the complaint that the secretary of the interior found as a fact that Minnick had actual knowledge that the land in question was within the corporate limits of Seattle at the time he made his entry thereof. And this finding of fact, under the circumstances set up in the complaint, is conclusive upon all parties, and cannot be questioned in the courts. Upon finding this fact of actual knowledge by Minnick that the land was not subject to *352entry, the secretary of the interior found as a question of law, that his entry was not aided by the said act of 1877. I think that this finding of law was correct. It is not reasonable to suppose that congress by said act intended to aid one who willfully and with full knowledge attempted to acquire title to the land that the law had declared he should not obtain. The statute as construed by the secretary of the interior is a reasonable one, and as thus construed protects every one who had in actual good faith entered land within the limits of any incorporated town. Those who entered in bad faith ought not to be protected. Besides, there is some doubt as to whether or not said curative act applied at all to this entry, for the reason that before it was passed such entry-had been ordered canceled by the commissioner of the general land office. In my opinion the judgment should be affirmed.